DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the horizontal included angle is from 20° to 70°” (claim 3, line 3; claim 14, line 3) is unclear as to how the “from 20° to 70°” angle is measured (i.e. between what two directions), and as to how an angle defined as “horizontal” can vary over a range of angles.

The term “the predetermined distance” (claim 12, line 5) lacks proper antecedent basis in parent claim 9.
Examiner infers from context that Claim 12 is apparently intended to depend from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21, insofar as claims 3, 12, & 14 are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beric (US 20190102868).
Claim 1: A method for correcting a captured image, comprising:
acquiring a first image from a reference target (Beric paragraph 0086, reference image) by an image device, wherein the reference target comprises a plurality of reference points and a calibration datum point, the image device comprises a lens and a sensor (Beric paragraphs 0051, 0119, & 0139, digital camera comprising a lens and sensor), the sensor comprises a plurality of pixels (Beric paragraphs 0051 & 0053-0054, image pixels), and the (Beric paragraph 0051, image captured by camera via lens);
identifying the reference points on the reference target (Beric paragraph 0071 and Figure 10A, determine image point locations) and the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (i.e. distance of point from central point)) in the first image by a controller (Beric paragraph 0073, processor), and calculating out a distance between each of the reference points in the first image and the calibration datum point and an expansion/compression ratio of each of the reference points by the controller (Beric paragraphs 0069-0072 and Figure 10A, determine radius (i.e. distance of point from central point) ratio of image point locations);
establishing a position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio of each of the reference points (Beric paragraph 0068 & 0075, look-up table); and
acquiring a second image from a target by the image device (Beric paragraph 0078 and Figure 10B, receive distorted scene image), and reading pixel data of the second image of a corresponding position on the sensor according to an image pixel queue to form a correction image data (Beric paragraph 0080 and Figure 10B, apply correspondence between image point locations and output pixel grid locations to correct distortion), wherein the corresponding position is acquired by calculation employing the position-ratio relation chart (Beric paragraphs 0074 & 0083-0084 and Figure 10B, application of ratio values to distortion correction).
Claim 2: The method for correcting a captured image as claimed in claim 1 (see above), wherein the reference target comprises a set of orthogonal scales (Beric paragraph 0086, reference image comprising grid of squares).
Claim 3: The method for correcting a captured image as claimed in claim 1 (see above), wherein the reference target comprises a scale (Beric paragraph 0086, reference image comprising grid of squares, inherently defining some “scale” by the size of the squares), the scale comprises a horizontal included angle, and the horizontal included angle (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal “horizontal” and “vertical” directions) is from 20° to 70° (Note: as noted in the 35 USC §112 rejection above, the meaning of this rejection is too unclear to be analyzed vis-à-vis the prior art).
Claim 4: The method for correcting a captured image as claimed in claim 1 (see above), wherein the image device comprises an optical axial center, in the step of acquiring the first image from the reference target by the image device, the optical axial center coincides with the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (i.e. distance of point from central point)).
Claim 5: The method for correcting a captured image as claimed in claim 1 (see above), wherein the reference target comprises a first pattern and a second pattern intersecting the first pattern (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal directions).
Claim 6: The method for correcting a captured image as claimed in claim 5 (see above), wherein the reference target is a checkerboard (Beric paragraph 0086, reference image comprising grid of squares).
Claim 7: The method for correcting a captured image as claimed in claim 5 (see above), wherein the first pattern is a horizontal scale, and the second pattern is a vertical scale (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal “horizontal” and “vertical” directions).
Claim 8: The method for correcting a captured image as claimed in claim 7 (see above), wherein the vertical scale intersects the horizontal scale orthogonally (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal “horizontal” and “vertical” directions).
Claim 9: The method for correcting a captured image as claimed in claim 1 (see above), wherein when the step of calculating out the distance between each of the reference points and the calibration datum point in the first image and the expansion/compression ratio of each of the reference points by the controller, further comprises:
calculating the expansion/compression ratio between the first image and the reference target along a horizontal direction and the expansion/compression ratio between the first image and the reference target along a vertical direction by the controller (Beric paragraphs 0074, 0147, & 0220, separate horizontal and vertical calculations).
Claim 10: The method for correcting a captured image as claimed in claim 9 (see above), wherein the step of establishing the position-ratio relation chart between the first image and the reference target according to the 
establishing a horizontal direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the horizontal direction by the controller, and establishing a vertical direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the vertical direction by the controller (Beric paragraph 0220, separately obtaining horizontal and vertical correspondence relationships).
Claim 11: An image correction device, comprising:
an image device comprising a lens and a sensor (Beric paragraphs 0051, 0119, & 0139, digital camera comprising a lens and sensor), the sensor comprising a plurality of pixels (Beric paragraphs 0051 & 0053-0054, image pixels), and the image device comprising an optical axial center (Beric paragraphs 0071-0072 and Figure 10A, determine radius (i.e. distance of point from central point)); and
a controller (Beric paragraphs 0073 & 0132, processor) comprising a calculation unit and a memory unit (Beric paragraph 0132, GDC (geometric distortion correction, Beric paragraph 0113) calculation and memory elements);
wherein when the image device is in a calibration mode, the image device is configured to acquire a reference target to form a first image (Beric paragraph 0086, reference image), the reference target comprises a plurality of reference points (Beric paragraph 0071 and Figure 10A, determine image point locations) and a calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (i.e. distance of point from central point)), a predetermined distance is defined between each of the reference points and the calibration datum point (Beric paragraphs 0069-0072 and Figure 10A, determine radius (i.e. distance of point from central point) ratio of image point locations), and the controller is configured to calculate out an expansion/compression ratio between the first image and the reference target (Beric paragraphs 0069-0072 and Figure 10A, determine radius (i.e. distance of point from central point) ratio of image point locations) and establish a position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio (Beric paragraph 0068 & 0075, look-up table);
wherein when the image device is in a correction mode, the image device is configured to acquire a second image from a target (Beric paragraph 0078 and Figure 10B, receive distorted scene image), and the controller is configured to acquire an image content of each of pixel positions of the second image according to an image pixel queue (Beric paragraph 0080 and Figure 10B, apply correspondence between image point locations and output pixel grid locations to correct distortion) and calculate the expansion/compression ratio of the image content of each of the pixel positions according to the position-ratio relation chart to establish a correction image of the second image (Beric paragraphs 0074 & 0083-0084 and Figure 10B, application of ratio values to distortion correction).
Claim 12: The image correction device as claimed in claim 9 (see above), wherein calculation of the expansion/compression ratio comprises calculating a calibration distance between each of the reference points of the first image and the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (i.e. distance of point from central point)), and then calculating out the expansion/compression ratio according to the calibration distance (Beric paragraph 0068 & 0075, look-up table) and the predetermined distance (Note: as noted in the 35 USC §112 rejection above, this recitation of “the predetermined distance” appears to refer to the corresponding element of claim 11 above).
Claim 13: The image correction device as claimed in claim 11 (see above), wherein the reference target comprises a set of orthogonal scales (Beric paragraph 0086, reference image comprising grid of squares).
Claim 14: The image correction device as claimed in claim 11 (see above), wherein the reference target comprises a scale (Beric paragraph 0086, reference image comprising grid of squares, inherently defining some “scale” by the size of the squares), the scale comprises a horizontal included angle, and the horizontal included angle (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal “horizontal” and “vertical” directions) is from 20° to 70° (Note: as noted in the 35 USC §112 rejection above, the meaning of this rejection is too unclear to be analyzed vis-à-vis the prior art).
Claim 15: The image correction device as claimed in claim 11 (see above), wherein when the image device acquires the first image from the reference target, the optical axial center coincides with the calibration datum point (Beric paragraphs 0071-0072 and Figure 10A, determine radius (i.e. distance of point from central point)).
Claim 16: The image correction device as claimed in claim 11 (see above), wherein the reference target (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal directions).
Claim 17: The image correction device as claimed in claim 16 (see above), wherein the reference target is a checkerboard (Beric paragraph 0086, reference image comprising grid of squares).
Claim 18: The image correction device as claimed in claim 16 (see above), wherein the first pattern is a horizontal scale, and the second pattern is a vertical scale (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal “horizontal” and “vertical” directions).
Claim 19: The image correction device as claimed in claim 18 (see above), wherein the vertical scale intersects the horizontal scale orthogonally (Beric paragraph 0086, reference image comprising grid of squares, inherently consisting of two sets of lines in orthogonal “horizontal” and “vertical” directions).
Claim 20: The image correction device as claimed in claim 11 (see above), wherein when the controller calculates out the distance between each of the reference points and the calibration datum point in the first image and the expansion/compression ratio of each of the reference points,
the controller calculates the expansion/compression ratio between the first image and the reference target along a horizontal direction and the expansion/compression ratio between the first image and the reference target along a vertical direction (Beric paragraphs 0074, 0147, & 0220, separate horizontal and vertical calculations).

Claim 21: The image correction device as claimed in claim 20 (see above), wherein when the controller establishes the position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio of each of the reference points,
the controller establishes a horizontal direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the horizontal direction by the controller, and establishes a vertical direction position-ratio relation chart between the first image and the reference target according to the expansion/compression ratio along the vertical direction (Beric paragraph 0220, separately obtaining horizontal and vertical correspondence relationships).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi, Uhde, Tsurumi, Bassi, Sarwar (each), Tsurumi, Bilbrey, Kuwata, Koyano, Muller, Albert, and Gavrila disclose examples of image reference feature identification and image alignment.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663